Form ntcff (06/2014)

                                  UNITED STATES BANKRUPTCY COURT
                                       Western District of Washington
                                           1717 Pacific Avenue
                                                Suite 2100
                                            Tacoma, WA 98402

In
Re:                                                       Case Number: 19−42613−MJH
       Rosemary Hibbler                                   Chapter: 7

       Debtor(s).

                NOTICE OF ORDER APPROVING FILING FEE INSTALLMENT PAYMENTS




TO: Debtor(s) and Debtor's Attorney

YOU ARE HEREBY NOTIFIED that the final installment payment on your filing fee is due by December 11, 2019
OR THIS CASE WILL BE DISMISSED.

PLEASE NOTE THE COURT DOES NOT ACCEPT PERSONAL CHECKS, CREDIT CARDS OR DEBIT
CARDS FOR PAYMENT FROM DEBTORS. The court also does not accept payments made by telephone. Please
submit your payment in the form of a cashier's check or money order made payable to the U.S. Bankruptcy Court
with your case number and last name clearly displayed.



   $335.00 Chapter 7 Filing Fee
   $310.00 Chapter 13 Filing Fee
   $275.00 Chapter 12 Filing Fee
   $1717.00 Chapter 11 Filing Fee



Please note that the fee amount selected above is the total filing fee amount and does not reflect payments already
made by you, your attorney or the trustee. If you are uncertain if payments have been made toward this fee, please
contact your attorney or the court for amount due.

YOUR PAYMENTS should be mailed to the following address:



                                              U.S. Bankruptcy Court
                                               1717 Pacific Avenue
                                                    Suite 2100
                                               Tacoma, WA 98402



Questions regarding your payments should be directed to 253−882−3900 .

Dated: August 13, 2019

                                                          Mark L. Hatcher
                                                          Clerk of the Bankruptcy Court



         Case 19-42613-MJH          Doc 6     Filed 08/13/19     Ent. 08/13/19 16:16:52        Pg. 1 of 1
